Citation Nr: 1427451	
Decision Date: 06/17/14    Archive Date: 06/26/14	

DOCKET NO.  98-15 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a chronic lumbar spine disorder, to include herniated nucleus pulposus (HNP), degenerative disc disease (DDD), and spondylosis at the level of the fifth lumbar vertebra and first sacral segment.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to August 1970.  Awards and commendations given the Veteran include the Combat Action Ribbon.  

This case initially came before the Board of Veterans Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A review of the record reveals that, in October 2000, the Board denied entitlement to service connection for a herniated nucleus pulposus, as well as for a bilateral knee disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which, in a July 2003 Order, vacated the Board's decision, and remanded it for compliance with the Veteran's Claims Assistance Act of 2000 (VCAA).  In a decision of August 2005, the Board once again denied entitlement to service connection for a herniated nucleus pulposus.  At that same time, the Board remanded for additional development the issue of entitlement to service connection for degenerative joint disease of the bilateral knees.  In an Order of April 2007, the Court vacated the Board's August 2005 decision, and in so doing, remanded the Veteran's case to the Board for action consistent with a March 2007 Joint Motion instructing the Board to specifically consider the provisions of 38 U.S.C.A. § 1154(b) (West 2012).  

In a decision of August 2008, the Board once again denied entitlement to service connection for a chronic disorder of the lumbar spine.  The Veteran appealed that determination to the Court, which, in a Memorandum Decision of June 2011, vacated the Board's decision, and, in so doing, remanded the case to the Board for further development.  In April 2012, the Board remanded the Veteran's case to the RO in order that the Veteran might be afforded an opportunity to furnish more specific information regarding the difficulties he experienced with his back while in service, and to provide him an examination by a physician with appropriate expertise for the purpose of determining the nature and etiology of his current low back disability.  Pertinent evidence of record is to the effect that the Veteran failed to respond with any pertinent information.  He was, however, afforded an examination by a VA orthopedic surgeon in May 2012, a report of which has been associated with the claims folder.  

In a decision of August 2012, the Board once again denied entitlement to service connection for a lumbar spine disability, to include a herniated nucleus pulposus, degenerative disc disease, and spondylosis at the level of the fifth lumbar vertebra and first sacral segment.  Once again, that determination was appealed to the Court, which, in a September 2013 Order, vacated the Board's August 2012 decision, and, in so doing, remanded the Veteran's case to the Board for action consistent with a September 2013 Joint Motion for Remand.  The case is now, once more, before the Board for appellate review.  

The Board notes that, at the time of the August 2005 remand, it was requested that certain development be undertaken regarding the issue of entitlement to service connection for a disorder of the bilateral knees.  However, a review of the claims folder would appear to indicate that such development was, in fact, never undertaken.  In light of this, and for other reasons which will become apparent, the appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify you if further action is required on your part.  


REMAND

Regarding the Veteran's claimed low back disability, at the time of the aforementioned Joint Motion in September 2013, it was noted that a May 2012 VA examination was inadequate for rating purposes because the examiner relied on the absence of evidence of an inservice record of injury or treatment for a back disability, when pursuant to the provisions of 38 U.S.C.A. § 1154(b) (West 2002), an inservice incurrence of a back injury must be presumed as consistent with the Veteran's combat service, which he claimed involved lifting heavy objects and other strenuous duties.  Accordingly, the Board was instructed that the Veteran be afforded a new VA examination and opinion addressing the etiology of his current lumbar spine disorder.  In obtaining that opinion, the Board was to instruct the examiner that he must presume the incurrence of an inservice back condition consistent with the Veteran's combat service, and indicate whether the presumed inservice condition was causally related to the Veteran's currently diagnosed back disabilities.  The examiner was further to be instructed that he could not discount the incurrence of an inservice injury due to lack of evidence of injury or treatment in the Veteran's service medical records.  

Based on the aforementioned, and given the requested development regarding the Veteran's claimed bilateral knee and low back disabilities, the case is once again REMANDED to the AOJ for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to March 2014, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to secure such records should because documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to the effect should be included in the claims file.  In addition, the Veteran and his attorney should be informed of any such problem.  

2.  The Veteran should then be afforded an additional VA orthopedic examination in order to more accurately determine the exact nature and etiology of his current low back and bilateral knee disabilities.  This examination should be conducted by an orthopedic surgeon who has not heretofore seen or examined the Veteran.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the examination, the examiner should offer an opinion as to whether the Veteran's current bilateral knee disability, however diagnosed, at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  In providing this opinion, the examiner should attempt to resolve prior conflicting opinions regarding the nature and etiology of the Veteran's knee disability, to include addressing the issue of aggravation of any preexisting disability during service, and specifically commenting on the medical significance, if any, of the absence of evidence of knee pathology during and after service until the 1990's.  Finally, the examiner should specifically address the relationship, if any, between the Veteran's preexisting hypermobile/dislocation patellar disability, his period of service, and his current knee diagnosis.  

Regarding the Veteran's claimed low back disability, the examiner should offer an opinion as to whether that disability, however diagnosed, at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  In so doing, the examiner is instructed that he must presume the incurrence of an in-service back injury consistent with the Veteran's combat service, and indicate whether the presumed in service condition is causally related to the Veteran's currently diagnosed back disability.  Moreover, in offering his opinion, the examiner may not discount the incurrence of an inservice injury due to a lack of evidence of injury or treatment in the Veteran's service medical records.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file has been reviewed.  

3.  The AOJ should then review the aforementioned report to ensure that it is complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records.  

4.  The AOJ should then readjudicate the Veteran's claim for service connection for a chronic lumbar spine disorder (to include herniated nucleus pulposus, degenerative disc disease, and spondylosis at the level of the fifth lumbar vertebra and first sacral segment), as well as his claim for service connection for a bilateral knee disability (to include degenerative joint disease of the bilateral knees).  Should the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

